Order entered September 26, 2014




                                                    In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                              No. 05-14-01143-CV

                                     CLINTON ADAMS, Appellant

                                                      V.

                                 CITY OF DALLAS, TEXAS, Appellee

                           On Appeal from the 44th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-12-00321-B

                                                  ORDER
        Before the Court is the City of Dallas’s September 15, 2014 motion to dismiss this accelerated

appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellee notes the notice of appeal was

filed outside the twenty-day deadline established in rule of appellate procedure 26.1(b) but within the

fifteen-day extension period allowed under rule 26.3. See id. 26.1(b), 26.3. Appellee further notes

that appellant has not filed an extension motion under rule 26.3 nor offered a reasonable explanation

for the late filing. See id. 10.5(b), 26.3.

        We ORDER appellant to file, no later than October 6, 2014, an extension motion reasonably

explaining why the notice of appeal was untimely filed. We caution appellant that failure to comply

may result in dismissal of the appeal without further notice. See id. 25.1(b), 26.2, 42.3; Garza v.

Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.-–Houston [1st Dist.] 2007, no pet.).


                                                           /s/   CRAIG STODDART
                                                                 JUSTICE